DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-24 are presented for examination.
Claims 1-6, 13-18 are rejected.
Claims 7-12, 19-24 are objected to.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
          	1. A method for estimating surface roughness of a ground for an off-road vehicle to control an implement, the method comprising: detecting motion data of an (the ?) off-road vehicle traversing a field or work site during a sampling interval, the (detected ?) motion data comprising ground speed of the off-road vehicle; detecting pitch data of the off-road vehicle for the sampling interval to obtain a pitch acceleration; detecting roll data of the off-road vehicle for the sampling interval to obtain a roll acceleration; and determining a surface roughness index based on the detected motion data, (the detected ?) pitch data and (the detected ?) roll data for the sampling interval; displaying the surface roughness index to a user or operator of the off-road vehicle. 

          2 (original). The method according to claim 1 wherein the detecting pitch data comprises detecting the (a?) pitch angle and deriving the (detected ?) pitch angle acceleration from a derivative of the detected pitch angle with respect to time.

         3 (original). The method according to claim 1 wherein the detecting roll data comprises detecting the(a?) roll angle and deriving the (detected ?) roll angle acceleration from a derivative of the detected roll angle with respect to time.

         4 (original). The method according to claim 1 further comprising: estimating zones with corresponding surface roughness index ranges within a field or work site based on the determined surface roughness index as a (the off-road?) vehicle traverses or traversed the field or work site over multiple sampling intervals.

         5 (original). The method according to claim 4 further comprising: generating a graphical display that illustrates the estimated zones of corresponding surface roughness or index ranges within the field or work site; and displaying the graphical display to a (the ?) user or operator of the (off-road?) vehicle.

          6 (original). The method according to claim 4 further comprising: determining a position of a (the off-road?) vehicle, or its implement, in the field or in the work site with respect to the estimated zones of different corresponding surface roughness index ranges; and estimating a down-force setting for the implement consistent with alignment and/or overlap of the determined position of the implement and the estimated zones.

         7 (original). The method according to claim 4 further comprising: determining a position of a (the off-road?) vehicle, or its implement, in the field or in the work site with respect to the estimated zones of different corresponding surface roughness index ranges; and estimating a down-force settings associated with corresponding row units of the implement consistent with alignment and/or overlap of the determined position of the implement and the estimated zones, where different row units can have different down-force settings if the different row units of the implement fall within different estimated zones of the (different ?) corresponding surface roughness ranges.

         10 (original). The method according to claim 1 further comprising: collecting image data of the field or work site in a forward field of view of the (off-road?) vehicle; estimating a visual surface roughness index for the collected image data within the field of view to establish a transition between different estimated down-force setting zones; and prior to reaching a next transition region, estimating a next down-force setting for the implement consistent with alignment and/or overlap of the (a?) determined position, the estimated zones and the (an?) established transition region.

        11 (original). The method according to claim 1 further comprising: collecting image data of the field or work site in a forward field of view of the (off-road?) vehicle; estimating a visual surface roughness index for the collected image data within the field of view to establish a transition between different estimated down-force setting zones; and at the (an?) entrance point or beginning of ( next transition region, controlling an actuator to increase or increment ( next down-force setting for one or more primary corresponding zones with a surface roughness index range that is greater than a limit of a previous zone threshold that the (off-road?) vehicle, or its implement, is exiting.

        12 (original). The method according to claim 1 further comprising: collecting image data of the field or work site in a forward field of view of the (off-road?) vehicle; estimating a visual surface roughness index for the collected image data within the field of view to establish a transition between different estimated down-force setting zones; and at the (an?) entrance point or beginning of ( next transition region, controlling an actuator to decrease or decrement ( down-force setting for one or more secondary corresponding zones with a surface roughness index range that is less than a limit of ( previous zone threshold to transition between (  different surface down-force settings that the (off-road?) vehicle, or its implement, is exiting.

        13 (currently amended). A system for estimating surface roughness of a ground for an off- road vehicle to control an implement, the system comprising: a motion sensor configured to detect motion data of an (the?) off-road vehicle traversing a field or work site during a sampling interval, the motion data comprising ground speed of the off-road vehicle; a first sensor configured to detect pitch data of the off-road vehicle for the sampling interval to obtain a pitch acceleration; a second sensor configured to detect roll data of the off-road vehicle for the sampling interval to obtain a roll acceleration; a surface roughness index estimator for determining a surface roughness index based on the detected motion data, (the detected?) pitch data and (the detected?) roll data for the sampling interval; and a user interface configured to display the surface roughness index to a user or operator of the off-road vehicle.

          16 (original). The system according to claim 1 further comprising: a surface roughness estimator configured to estimate zones with corresponding surface roughness index ranges within a (the?) field or work site based on the determined surface roughness index as a (the off-road?) vehicle traverses or traversed the field or work site over multiple sampling intervals.

         17 (original). The system according to claim 16 further comprising: an electronic data processor configured to generate a graphical display that illustrates the estimated zones of corresponding surface roughness or index ranges within the field or work site; and an end user interface for displaying the graphical display to a(the?) user or operator of the (off-road?) vehicle.

         19 (original). The system according to claim 16 further comprising: a plurality of row units associated with the implement; a location-determining receiver for determining a position of a (the off-road?) vehicle, or its implement, in the field or in the work site with respect to the estimated zones of different corresponding surface roughness index ranges; and a down-force pressure estimator configured to estimate a down-force settings associated with the? corresponding row units of the implement consistent with alignment and/or overlap of the determined position of the implement and the estimated zones, where different row units can have different down-force settings if the different row units of the implement fall within different estimated zones of the (different?) corresponding surface roughness ranges.

         22 (original). The system according to claim 13 further comprising: an imaging system for collecting image data of the field or work site in a forward field of view of the (off-road?) vehicle; a visual surface roughness estimator configured to estimate a visual surface roughness index for the collected image data within the field of view to establish a transition between different estimated down-force setting zones; and prior to reaching a next transition region, a down-force pressure estimator configured to estimate a next down-force setting for the implement consistent with alignment and/or overlap of (the ?) determined position, (the ?)  estimated zones and (the ?)  established transition region.

         23 (original). The system according to claim 13 further comprising: an imaging system for collecting image data of the field or work site in a forward field of view of the (off-road?) vehicle; a visual surface roughness estimator configured to estimate a visual surface roughness index for the collected image data within the field of view to establish a transition between different estimated down-force setting zones; and at the? entrance point or beginning of the? next transition region, controlling an actuator to increase or increment the? next down-force setting for one or more primary corresponding zones with a surface roughness index range that is greater than a limit of a previous zone threshold that the (off-road?) vehicle, or its implement, is exiting.

         24 (original). The system according to claim 13 further comprising: collecting image data of the field or work site in a forward field of view of the (off-road?) vehicle; estimating a visual surface roughness index for the collected image data within the field of view to establish a transition between different estimated down-force setting zones; and at the? entrance point or beginning of the? next transition region, controlling an actuator to decrease or decrement the? down-force setting for one or more secondary corresponding zones with a surface roughness index range that is less than a limit of the? previous zone threshold to transition between the? different surface down-force settings that the (off-road?) vehicle, or its implement, is exiting.

Appropriate correction is required. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims 13-24, in this application, are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “…estimator…”, “…receiver…”, “…unit…”, and “…module…”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 7-9, 19-21 are objected to because of the following informalities:  to be consistent with the claimed subject matter, the Examiner requests deleting the “can”, and inserting some appropriate term instead.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to ttp://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims of Pending Application No.: 16/946812
Claims of Co-Pending Application No.: 16/946813
1. A method for estimating surface roughness of a ground for an off-road vehicle to control an implement, the method comprising: detecting motion data of an off-road vehicle traversing a field or work site during a sampling interval, the motion data comprising ground speed of the off-road vehicle; detecting pitch data of the off-road vehicle for the sampling interval to obtain a pitch acceleration; detecting roll data of the off-road vehicle for the sampling interval to obtain a roll acceleration; and determining a surface roughness index based on the detected motion data, pitch data and roll data for the sampling interval; displaying the surface roughness index to a user or operator of the off-road vehicle.
2. The method according to claim 1 wherein the detecting pitch data comprises detecting the pitch angle and deriving the pitch angle acceleration from a derivative of the detected pitch angle with respect to time.
3. The method according to claim 1 wherein the detecting roll data comprises detecting the roll angle and deriving the roll angle acceleration from a derivative of the detected roll angle with respect to time.
4. The method according to claim 1 further comprising: estimating zones with corresponding surface roughness index ranges within a field or work site based on the determined surface roughness index as a vehicle traverses or traversed the field or work site over multiple sampling intervals.
5. The method according to claim 4 further comprising: generating a graphical display that illustrates the estimated zones of corresponding surface roughness or index ranges within the field or work site; and displaying the graphical display to a user or operator of the vehicle.
6. The method according to claim 4 further comprising: determining a position of a vehicle, or its implement, in the field or in the work site with respect to the estimated zones of different corresponding surface roughness index ranges; and estimating a down-force setting for the implement consistent with alignment and/or overlap of the determined position of the implement and the estimated zones.
7. The method according to claim 4 further comprising: determining a position of a vehicle, or its implement, in the field or in the work site with respect to the estimated zones of different corresponding surface roughness index ranges; and estimating a down-force settings associated with corresponding row units of the implement consistent with alignment and/or overlap of the determined position of the implement and the estimated zones, where different row units can have different down-force settings if the different row units of the implement fall within different estimated zones of the corresponding surface roughness ranges.
8. The method according to claim 7 further comprising: controlling an actuator to adjust the estimated down-force setting for corresponding zones with a surface roughness index ranges for transitions or changes between different zone limits or zone thresholds.
9. The method according to claim 7 further comprising: controlling an actuator to increase or increment the down-force setting for a primary corresponding zones with surface roughness index range that is greater than a lower limit of a zone threshold, or to decrease or decrement the down-force setting for a secondary corresponding zones that is are less than an upper limit of the zone threshold to transition between different down-force settings.
 10. The method according to claim 1 further comprising: collecting image data of the field or work site in a forward field of view of the vehicle; estimating a visual surface roughness index for the collected image data within the field of view to establish a transition between different estimated down-force setting zones; and prior to reaching a next transition region, estimating a next down-force setting for the implement consistent with alignment and/or overlap of the determined position, the estimated zones and the established transition region.
11. The method according to claim 1 further comprising: collecting image data of the field or work site in a forward field of view of the vehicle; estimating a visual surface roughness index for the collected image data within the field of view to establish a transition between different estimated down-force setting zones; and at the entrance point or beginning of the next transition region, controlling an actuator to increase or increment the next down-force setting for one or more primary corresponding zones with a surface roughness index range that is greater than a limit of a previous zone threshold that the vehicle, or its implement, is exiting.
12. The method according to claim 1 further comprising: collecting image data of the field or work site in a forward field of view of the vehicle; estimating a visual surface roughness index for the collected image data within the field of view to establish a transition between different estimated down-force setting zones; and at the entrance point or beginning of the next transition region, controlling an actuator to decrease or decrement the down-force setting for one or more secondary corresponding zones with a surface roughness index range that is less than a limit of the previous zone threshold to transition between the different surface down-force settings that the vehicle, or its implement, is exiting.
13. A system for estimating surface roughness of a ground for an off-road vehicle to control an implement, the system comprising: a motion sensor configured to detect motion data of an off-road vehicle traversing a field or work site during a sampling interval, the motion data comprising ground speed of the off-road vehicle; a first sensor configured to detect pitch data of the off-road vehicle for the sampling interval to obtain a pitch acceleration; a second sensor configured to detect roll data of the off-road vehicle for the sampling interval to obtain a roll acceleration; a surface roughness index estimator for determining a surface roughness index based on the detected motion data, pitch data and roll data for the sampling interval; and a user interface configured to display the surface roughness index to a user or operator of the off-road vehicle.
14. The system according to claim 13 wherein; the first sensor configured to detect a pitch angle as the detected pitch data; an electronic data processor configured to derive the pitch angle acceleration from a derivative of the detected pitch angle with respect to time.
15. The system according to claim 13 wherein: the second sensor configured to detect roll angle data as the detected roll data; an electronic data processor configured to derive the roll angle acceleration from a derivative of the detected roll angle with respect to time.
16. The system according to claim 1 further comprising: a surface roughness estimator configured to estimate zones with corresponding surface roughness index ranges within a field or work site based on the determined surface roughness index as a vehicle traverses or traversed the field or work site over multiple sampling intervals.
17. The system according to claim 16 further comprising: an electronic data processor configured to generate a graphical display that illustrates the estimated zones of corresponding surface roughness or index ranges within the field or work site; and an end user interface for displaying the graphical display to a user or operator of the vehicle.
18. The system according to claim 16 further comprising: a location-determining receiver for determining a position of a vehicle, or its implement, in the field or in the work site with respect to the estimated zones of different corresponding surface roughness index ranges; and a down-force pressure estimator configured to estimate a down-force setting for the implement consistent with alignment and/or overlap of the determined position of the implement and the estimated zones.
19. The system according to claim 16 further comprising: a plurality of row units associated with the implement; a location-determining receiver for determining a position of a vehicle, or its implement, in the field or in the work site with respect to the estimated zones of different corresponding surface roughness index ranges; and a down-force pressure estimator configured to estimate a down-force settings associated with the corresponding row units of the implement consistent with alignment and/or overlap of the determined position of the implement and the estimated zones, where different row units can have different down- force settings if the different row units of the implement fall within different estimated zones of the corresponding surface roughness ranges.
20. The system according to claim 19 further comprising:  an implement control module or actuator controller configured to control an actuator to adjust the estimated down-force setting for corresponding zones with a surface roughness index ranges for transitions or changes between different zone limits or zone thresholds.
21. The system according to claim 20 further comprising: an implement control module or actuator controller configured to control an actuator to increase or increment the down-force setting for a primary corresponding zones with surface roughness index range that is greater than a lower limit of a zone threshold, or to decrease or decrement the down-force setting for a secondary corresponding zones that is are less than an upper limit of the zone threshold to transition between different down-force settings.
22. The system according to claim 13 further comprising: an imaging system for collecting image data of the field or work site in a forward field of view of the vehicle; a visual surface roughness estimator configured to estimate a visual surface roughness index for the collected image data within the field of view to establish a transition between different estimated down-force setting zones; and prior to reaching a next transition region, a down-force pressure estimator configured to estimate a next down-force setting for the implement consistent with alignment and/or overlap of the determined position, the estimated zones and the established transition region.
23. The system according to claim 13 further comprising: an imaging system for collecting image data of the field or work site in a forward field of view of the vehicle; a visual surface roughness estimator configured to estimate a visual surface roughness index for the collected image data within the field of view to establish a transition between different estimated down-force setting zones; and at the entrance point or beginning of the next transition region, controlling an actuator to increase or increment the next down-force setting for one or more primary corresponding zones with a surface roughness index range that is greater than a limit of a previous zone threshold that the vehicle, or its implement, is exiting.
24. The system according to claim 13 further comprising: collecting image data of the field or work site in a forward field of view of the vehicle; estimating a visual surface roughness index for the collected image data within the field of view to establish a transition between different estimated down-force setting zones; and at the entrance point or beginning of the next transition region, controlling an actuator to decrease or decrement the down-force setting for one or more secondary corresponding zones with a surface roughness index range that is less than a limit of the previous zone threshold to transition between the different surface down-force settings that the vehicle, or its implement, is exiting.
1. A method for estimating surface roughness of a ground for an off-road vehicle to control an implement: detecting motion data of an off-road vehicle traversing a field or work site during a sampling interval, the motion data comprising ground speed of the off-road vehicle; detecting pitch acceleration data of the off-road vehicle for the sampling interval; detecting roll acceleration data of the off-road vehicle for the sampling interval; and determining a surface roughness index based on the detected motion data, pitch acceleration data and roll acceleration data for the sampling interval; estimating zones with corresponding surface roughness index ranges within a field or work site based on the determined surface roughness index as a vehicle traverses or traversed the field or work site over multiple sampling intervals; generating a graphical display that illustrates the estimated zones of corresponding surface roughness or index ranges within the field or work site; and displaying the graphical display to a user or operator of the vehicle.

2. The method according to claim 1 further comprising: determining a position of a vehicle, or its implement, in the field or in the work site with respect to the estimated zones of different corresponding surface roughness index ranges; and estimating a down-force setting for the implement consistent with alignment and/or overlap of the determined position of the implement and the estimated zones.
3. The method according to claim 2 further comprising: controlling an actuator to adjust the estimated down-force setting for corresponding zones with a surface roughness index ranges for transitions or changes between different zone limits or zone thresholds.
4. The method according to claim 2 further comprising: controlling an actuator to increase or increment the down-force setting for a primary corresponding zones with surface roughness index range that is greater than a lower limit of a zone threshold, or to decrease or decrement the down-force setting for a secondary corresponding zones that is are less than an upper limit of the zone threshold to transition between different down-force settings.
5. The method according to claim 1 further comprising: determining a position of a vehicle, or its implement, in the field or in the work site with respect to the estimated zones of different corresponding surface roughness index ranges; and estimating a down-force settings associated with corresponding row units of the implement consistent with alignment and/or overlap of the determined position of the implement and the estimated zones, where different row units can have different down-force settings if the different row units of the implement fall within different estimated zones of the corresponding surface roughness ranges.
6. The method according to claim 1 further comprising: collecting image data of the field or work site in a forward field of view of the vehicle; estimating a visual surface roughness index for the collected image data within the field of view to establish a transition between different estimated down-force setting zones; and prior to reaching a next transition region, estimating a next down-force setting for the implement consistent with alignment and/or overlap of the determined position, the estimated zones and the established transition region.
7. The method according to claim 1 further comprising: collecting image data of the field or work site in a forward field of view of the vehicle; estimating a visual surface roughness index for the collected image data within the field of view to establish a transition between different estimated down-force setting zones; and at the entrance point or beginning of the next transition region, controlling an actuator to increase or increment the next down-force setting for one or more primary corresponding zones with a surface roughness index range that is greater than a limit of a previous zone threshold that the vehicle, or its implement, is exiting.
8. The method according to claim 1 further comprising: collecting image data of the field or work site in a forward field of view of the vehicle; estimating a visual surface roughness index for the collected image data within the field of view to establish a transition between different estimated down-force setting zones; and at the entrance point or beginning of the next transition region, controlling an actuator to decrease or decrement the down-force setting for one or more secondary corresponding zones with a surface roughness index range that is less than a limit of the previous zone threshold to transition between the different surface down-force settings that the vehicle, or its implement, is exiting.
9. A system for estimating surface roughness of a ground for an off-road vehicle to control an implement, the system comprising: a motion sensor configured to detect motion data of an off-road vehicle traversing a field or work site during a sampling interval, the motion data comprising ground speed of the off-road vehicle; a first sensor configured to detect pitch angular acceleration data of the off-road vehicle for the sampling interval; a second sensor configured to detect roll angular acceleration data of the off-road vehicle for the sampling interval; a surface roughness index estimator for determining a surface roughness index based on the detected motion data, pitch angular acceleration data and roll angular acceleration data for the sampling interval; and a user interface configured to display the surface roughness index to a user or operator of the vehicle.
10. The system according to claim 9 further comprising: a location-determining receiver for determining a position of a vehicle, or its implement, in the field or in the work site with respect to the estimated zones of different corresponding surface roughness index ranges; and a down-force pressure estimator configured to estimate a down-force setting for the implement consistent with alignment and/or overlap of the determined position of the implement and the estimated zones.
11. The system according to claim 10 further comprising: an implement control module or actuator controller configured to control an actuator to adjust the estimated down-force setting for corresponding zones with a surface roughness index ranges for transitions or changes between different zone limits or zone thresholds.
12. The system according to claim 10 further comprising: an implement control module or actuator controller configured to control an actuator to increase or increment the down-force setting for a primary corresponding zones with surface roughness index range that is greater than a lower limit of a zone threshold, or to decrease or decrement the down-force setting for a secondary corresponding zones that is are less than an upper limit of the zone threshold to transition between different down-force settings.
13. The system according to claim 9 further comprising: a plurality of row units associated with the implement; a location-determining receiver for determining a position of a vehicle, or its implement, in the field or in the work site with respect to the estimated zones of different corresponding surface roughness index ranges; and a down-force pressure estimator configured to estimate a down-force settings associated with the corresponding row units of the implement consistent with alignment and/or overlap of the determined position of the implement and the estimated zones, where different row units can have different down-force settings if the different row units of the implement fall within different estimated zones of the corresponding surface roughness ranges.
14. The system according to claim 9 further comprising: an imaging system for collecting image data of the field or work site in a forward field of view of the vehicle; a visual surface roughness estimator configured to estimate a visual surface roughness index for the collected image data within the field of view to establish a transition between different estimated down-force setting zones; and prior to reaching a next transition region, a down-force pressure estimator configured to estimate a next down-force setting for the implement consistent with alignment and/or overlap of the determined position, the estimated zones and the established transition region.
15. The system according to claim 9 further comprising: an imaging system for collecting image data of the field or work site in a forward field of view of the vehicle; a visual surface roughness estimator configured to estimate a visual surface roughness index for the collected image data within the field of view to establish a transition between different estimated down-force setting zones; and at the entrance point or beginning of the next transition region, controlling an actuator to increase or increment the next down-force setting for one or more primary corresponding zones with a surface roughness index range that is greater than a limit of a previous zone threshold that the vehicle, or its implement, is exiting.
16. The system according to claim 9 further comprising: collecting image data of the field or work site in a forward field of view of the vehicle; estimating a visual surface roughness index for the collected image data within the field of view to establish a transition between different estimated down-force setting zones; and at the entrance point or beginning of the next transition region, controlling an actuator to decrease or decrement the down-force setting for one or more secondary corresponding zones with a surface roughness index range that is less than a limit of the previous zone threshold to transition between the different surface down-force settings that the vehicle, or its implement, is exiting.


Claims 1-24 of the pending Application No. 16/946,812 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of co-pending Application No. 16/946,813. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of claims 1-24 of the pending Appl. No. 16/946,812 and the subject matter of claims 1-16 of co-pending Appl. No. 16/946,813 disclose a similar scope of invention.
          This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. While the claims are not verbatim copies, they are clearly identical in scope.

Claims of Pending Application No.: 16/946812
Claims of Co-Pending Application No.: 16/946633
1. A method for estimating surface roughness of a ground for an off-road vehicle to control an implement, the method comprising: detecting motion data of an off-road vehicle traversing a field or work site during a sampling interval, the motion data comprising ground speed of the off-road vehicle; detecting pitch data of the off-road vehicle for the sampling interval to obtain a pitch acceleration; detecting roll data of the off-road vehicle for the sampling interval to obtain a roll acceleration; and determining a surface roughness index based on the detected motion data, pitch data and roll data for the sampling interval; displaying the surface roughness index to a user or operator of the off-road vehicle.
2. The method according to claim 1 wherein the detecting pitch data comprises detecting the pitch angle and deriving the pitch angle acceleration from a derivative of the detected pitch angle with respect to time.
3. The method according to claim 1 wherein the detecting roll data comprises detecting the roll angle and deriving the roll angle acceleration from a derivative of the detected roll angle with respect to time.
4. The method according to claim 1 further comprising: estimating zones with corresponding surface roughness index ranges within a field or work site based on the determined surface roughness index as a vehicle traverses or traversed the field or work site over multiple sampling intervals.
5. The method according to claim 4 further comprising: generating a graphical display that illustrates the estimated zones of corresponding surface roughness or index ranges within the field or work site; and displaying the graphical display to a user or operator of the vehicle.
6. The method according to claim 4 further comprising: determining a position of a vehicle, or its implement, in the field or in the work site with respect to the estimated zones of different corresponding surface roughness index ranges; and estimating a down-force setting for the implement consistent with alignment and/or overlap of the determined position of the implement and the estimated zones.
7. The method according to claim 4 further comprising: determining a position of a vehicle, or its implement, in the field or in the work site with respect to the estimated zones of different corresponding surface roughness index ranges; and estimating a down-force settings associated with corresponding row units of the implement consistent with alignment and/or overlap of the determined position of the implement and the estimated zones, where different row units can have different down-force settings if the different row units of the implement fall within different estimated zones of the corresponding surface roughness ranges.
8. The method according to claim 7 further comprising: controlling an actuator to adjust the estimated down-force setting for corresponding zones with a surface roughness index ranges for transitions or changes between different zone limits or zone thresholds.
9. The method according to claim 7 further comprising: controlling an actuator to increase or increment the down-force setting for a primary corresponding zones with surface roughness index range that is greater than a lower limit of a zone threshold, or to decrease or decrement the down-force setting for a secondary corresponding zones that is are less than an upper limit of the zone threshold to transition between different down-force settings.
 10. The method according to claim 1 further comprising: collecting image data of the field or work site in a forward field of view of the vehicle; estimating a visual surface roughness index for the collected image data within the field of view to establish a transition between different estimated down-force setting zones; and prior to reaching a next transition region, estimating a next down-force setting for the implement consistent with alignment and/or overlap of the determined position, the estimated zones and the established transition region.
11. The method according to claim 1 further comprising: collecting image data of the field or work site in a forward field of view of the vehicle; estimating a visual surface roughness index for the collected image data within the field of view to establish a transition between different estimated down-force setting zones; and at the entrance point or beginning of the next transition region, controlling an actuator to increase or increment the next down-force setting for one or more primary corresponding zones with a surface roughness index range that is greater than a limit of a previous zone threshold that the vehicle, or its implement, is exiting.
12. The method according to claim 1 further comprising: collecting image data of the field or work site in a forward field of view of the vehicle; estimating a visual surface roughness index for the collected image data within the field of view to establish a transition between different estimated down-force setting zones; and at the entrance point or beginning of the next transition region, controlling an actuator to decrease or decrement the down-force setting for one or more secondary corresponding zones with a surface roughness index range that is less than a limit of the previous zone threshold to transition between the different surface down-force settings that the vehicle, or its implement, is exiting.
13. A system for estimating surface roughness of a ground for an off-road vehicle to control an implement, the system comprising: a motion sensor configured to detect motion data of an off-road vehicle traversing a field or work site during a sampling interval, the motion data comprising ground speed of the off-road vehicle; a first sensor configured to detect pitch data of the off-road vehicle for the sampling interval to obtain a pitch acceleration; a second sensor configured to detect roll data of the off-road vehicle for the sampling interval to obtain a roll acceleration; a surface roughness index estimator for determining a surface roughness index based on the detected motion data, pitch data and roll data for the sampling interval; and a user interface configured to display the surface roughness index to a user or operator of the off-road vehicle.
14. The system according to claim 13 wherein; the first sensor configured to detect a pitch angle as the detected pitch data; an electronic data processor configured to derive the pitch angle acceleration from a derivative of the detected pitch angle with respect to time.
15. The system according to claim 13 wherein: the second sensor configured to detect roll angle data as the detected roll data; an electronic data processor configured to derive the roll angle acceleration from a derivative of the detected roll angle with respect to time.
16. The system according to claim 1 further comprising: a surface roughness estimator configured to estimate zones with corresponding surface roughness index ranges within a field or work site based on the determined surface roughness index as a vehicle traverses or traversed the field or work site over multiple sampling intervals.
17. The system according to claim 16 further comprising: an electronic data processor configured to generate a graphical display that illustrates the estimated zones of corresponding surface roughness or index ranges within the field or work site; and an end user interface for displaying the graphical display to a user or operator of the vehicle.
18. The system according to claim 16 further comprising: a location-determining receiver for determining a position of a vehicle, or its implement, in the field or in the work site with respect to the estimated zones of different corresponding surface roughness index ranges; and a down-force pressure estimator configured to estimate a down-force setting for the implement consistent with alignment and/or overlap of the determined position of the implement and the estimated zones.
19. The system according to claim 16 further comprising: a plurality of row units associated with the implement; a location-determining receiver for determining a position of a vehicle, or its implement, in the field or in the work site with respect to the estimated zones of different corresponding surface roughness index ranges; and a down-force pressure estimator configured to estimate a down-force settings associated with the corresponding row units of the implement consistent with alignment and/or overlap of the determined position of the implement and the estimated zones, where different row units can have different down- force settings if the different row units of the implement fall within different estimated zones of the corresponding surface roughness ranges.
20. The system according to claim 19 further comprising:  an implement control module or actuator controller configured to control an actuator to adjust the estimated down-force setting for corresponding zones with a surface roughness index ranges for transitions or changes between different zone limits or zone thresholds.
21. The system according to claim 20 further comprising: an implement control module or actuator controller configured to control an actuator to increase or increment the down-force setting for a primary corresponding zones with surface roughness index range that is greater than a lower limit of a zone threshold, or to decrease or decrement the down-force setting for a secondary corresponding zones that is are less than an upper limit of the zone threshold to transition between different down-force settings.
22. The system according to claim 13 further comprising: an imaging system for collecting image data of the field or work site in a forward field of view of the vehicle; a visual surface roughness estimator configured to estimate a visual surface roughness index for the collected image data within the field of view to establish a transition between different estimated down-force setting zones; and prior to reaching a next transition region, a down-force pressure estimator configured to estimate a next down-force setting for the implement consistent with alignment and/or overlap of the determined position, the estimated zones and the established transition region.
23. The system according to claim 13 further comprising: an imaging system for collecting image data of the field or work site in a forward field of view of the vehicle; a visual surface roughness estimator configured to estimate a visual surface roughness index for the collected image data within the field of view to establish a transition between different estimated down-force setting zones; and at the entrance point or beginning of the next transition region, controlling an actuator to increase or increment the next down-force setting for one or more primary corresponding zones with a surface roughness index range that is greater than a limit of a previous zone threshold that the vehicle, or its implement, is exiting.
24. The system according to claim 13 further comprising: collecting image data of the field or work site in a forward field of view of the vehicle; estimating a visual surface roughness index for the collected image data within the field of view to establish a transition between different estimated down-force setting zones; and at the entrance point or beginning of the next transition region, controlling an actuator to decrease or decrement the down-force setting for one or more secondary corresponding zones with a surface roughness index range that is less than a limit of the previous zone threshold to transition between the different surface down-force settings that the vehicle, or its implement, is exiting.
1. A method and system for estimating surface roughness of a ground for an off-road vehicle to control steering, the method comprising: detecting motion data of an off-road vehicle traversing a field or work site during a sampling interval, the motion data comprising ground speed of the off-road vehicle; detecting pitch acceleration data of the off-road vehicle for the sampling interval; detecting roll acceleration data of the off-road vehicle for the sampling interval; and determining a surface roughness index based on the detected motion data, pitch acceleration data and roll acceleration data for the sampling interval; estimating zones with corresponding surface roughness index ranges within a field or work site based on the determined surface roughness index as a vehicle traverses or traversed the field or work site over multiple sampling intervals; generating a graphical display that illustrates the estimated zones of corresponding surface roughness indexes or surface roughness index ranges within the field or work site; and displaying the graphical display to a user or operator of the vehicle.
2. The method according to claim 1 further comprising: determining a position of a vehicle, or its implement, in the field or in the work site with respect to the estimated zones of different corresponding surface roughness index ranges; and estimating a steering gain setting for the vehicle, its implement, or both, consistent with alignment and/or overlap of the determined position of the vehicle, its implement, or both, and the estimated zones.
3. The method according to claim 2 further comprising: controlling an actuator to adjust the estimated steering gain setting for corresponding zones with a surface roughness index ranges for transitions or changes between different zone limits or zone thresholds.
4. The method according to claim 1 further comprising: determining a position of a vehicle, or its implement, in the field or in the work site with respect to the estimated zones of different corresponding surface roughness index ranges; and controlling an actuator to decrease or decrement a present steering gain setting for a present zone with a present surface roughness index range that is greater than a previous range of a previous zone.

5. The method according to claim 1 further comprising: determining a position of a vehicle, or its implement, in the field or in the work site with respect to the estimated zones of different corresponding surface roughness index ranges; and controlling an actuator to increase or increment the present steering gain setting for a present zone with a present surface roughness index range that is lesser than a previous range of a previous zone.
6. The method according to claim 1 further comprising: collecting image data of the field or work site in a forward field of view of the vehicle; estimating a visual surface roughness index for the collected image data within the field of view to establish a transition between different estimated steering gain setting zones; and prior to reaching a next transition region, estimating a next steering gain setting for the implement consistent with alignment and/or overlap of the determined position, the estimated zones and the established transition region.
7. The method according to claim 1 further comprising: collecting image data of the field or work site in a forward field of view of the vehicle; estimating a visual surface roughness index for the collected image data within the field of view to establish a transition between different estimated steering gain setting zones; and at the entrance point or beginning of the next transition region, controlling an actuator to increase or increment the next steering gain setting for one or more primary corresponding zones with a surface roughness index range that is greater than a limit of a previous zone threshold that the vehicle, or its implement, is exiting.
8. The method according to claim 1 further comprising: collecting image data of the field or work site in a forward field of view of the vehicle; estimating a visual surface roughness index for the collected image data within the field of view to establish a transition between different estimated steering gain setting zones; and at the entrance point or beginning of the next transition region, controlling an actuator to decrease or decrement the steering gain setting for one or more secondary corresponding zones with a surface roughness index range that is less than a limit of the previous zone threshold to transition between the different steering gain settings that the vehicle, or its implement, is exiting.
9. A system for estimating surface roughness of a ground for an off-road vehicle to control steering, the system comprising: a motion sensor configured to detect motion data of an off-road vehicle traversing a field or work site during a sampling interval, the motion data comprising ground speed of the off-road vehicle; a pitch sensor configured to detect pitch angular acceleration data of the off-road vehicle for the sampling interval; a second sensor configured to detect roll angular acceleration data of the off-road vehicle for the sampling interval; a surface roughness index estimator for determining a surface roughness index based on the detected motion data, pitch angular acceleration data and roll angular acceleration data for the sampling interval; and the surface roughness index estimator configured to estimate zones with corresponding surface roughness index ranges within a field or work site based on the determined surface roughness index; and a user interface configured to display the estimated zones of the corresponding surface roughness indexes or surface roughness index ranges with the field or work site.
10. The system according to claim 9 further comprising: a location-determining receiver for determining a position of a vehicle, or its implement, in the field or in the work site with respect to the estimated zones of different corresponding surface roughness index ranges; and an electronic data processor or steering gain module configured to estimate a steering gain setting for the vehicle, the implement, or both consistent with alignment and/or overlap of the determined position of the vehicle, the implement, or both, and the estimated zones.
11. The system according to claim 10 further comprising: an implement steering controller configured to control a steering actuator to adjust the estimated implement steering gain setting for corresponding zones with a surface roughness index ranges for transitions or changes between different zone limits or zone thresholds.

12. The system according to claim 10 further comprising: an electronic data processor or steering gain module configured to control an actuator to decrease or decrement a next steering gain setting for a corresponding zone with surface roughness index range that is greater than a limit of a previous zone threshold.
13. The system according to claim 10 further comprising: an electronic data processor or steering gain module configured to control an actuator to increase or increment a next steering gain setting for a corresponding zone with surface roughness index range that is less than a limit of a previous zone threshold.
14. The system according to claim 9 further comprising: an imaging system for collecting image data of the field or work site in a forward field of view of the vehicle; a visual surface roughness estimator configured to estimate a visual surface roughness index for the collected image data within the field of view to establish a transition between different estimated steering gain setting zones; and prior to reaching a next transition region, an electronic data processor or steering gain module configured to estimate a next steering gain setting for the implement consistent with alignment and/or overlap of the determined position, the estimated zones and the established transition region.
15. The system according to claim 9 further comprising: an imaging system for collecting image data of the field or work site in a forward field of view of the vehicle; a visual surface roughness estimator configured to estimate a visual surface roughness index for the collected image data within the field of view to establish a transition between different estimated steering gain setting zones; and at the entrance point or beginning of the next transition region, controlling an actuator to increase or increment the next steering gain setting for a corresponding primary corresponding zone with a surface roughness index range that is less than a limit of a previous zone threshold that the vehicle, or its implement, is exiting.
16. The system according to claim 9 further comprising: collecting image data of the field or work site in a forward field of view of the vehicle; estimating a visual surface roughness index for the collected image data within the field of view to establish a transition between different estimated steering gain setting zones; and at the entrance point or beginning of the next transition region, controlling an actuator to decrease or decrement the steering gain setting for a corresponding secondary zone with a surface roughness index range that is greater than a limit of a previous zone threshold that the vehicle, or its implement, is exiting to transition between the different steering gain settings.


Claims 1-24 of the pending Application No. 16/946,812 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of co-pending Application No. 16/946,633. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of claims 1-24 of the pending Appl. No. 16/946,812 and the subject matter of claims 1-16 of co-pending Appl. No. 16/946,633 disclose a similar scope of invention.
          This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. While the claims are not verbatim copies, they are clearly identical in scope.

Claims of Pending Application No.: 16/946812
Claims of Co-Pending Application No.: 16/946629
1. A method for estimating surface roughness of a ground for an off-road vehicle to control an implement, the method comprising: detecting motion data of an off-road vehicle traversing a field or work site during a sampling interval, the motion data comprising ground speed of the off-road vehicle; detecting pitch data of the off-road vehicle for the sampling interval to obtain a pitch acceleration; detecting roll data of the off-road vehicle for the sampling interval to obtain a roll acceleration; and determining a surface roughness index based on the detected motion data, pitch data and roll data for the sampling interval; displaying the surface roughness index to a user or operator of the off-road vehicle.
2. The method according to claim 1 wherein the detecting pitch data comprises detecting the pitch angle and deriving the pitch angle acceleration from a derivative of the detected pitch angle with respect to time.
3. The method according to claim 1 wherein the detecting roll data comprises detecting the roll angle and deriving the roll angle acceleration from a derivative of the detected roll angle with respect to time.
4. The method according to claim 1 further comprising: estimating zones with corresponding surface roughness index ranges within a field or work site based on the determined surface roughness index as a vehicle traverses or traversed the field or work site over multiple sampling intervals.
5. The method according to claim 4 further comprising: generating a graphical display that illustrates the estimated zones of corresponding surface roughness or index ranges within the field or work site; and displaying the graphical display to a user or operator of the vehicle.
6. The method according to claim 4 further comprising: determining a position of a vehicle, or its implement, in the field or in the work site with respect to the estimated zones of different corresponding surface roughness index ranges; and estimating a down-force setting for the implement consistent with alignment and/or overlap of the determined position of the implement and the estimated zones.
7. The method according to claim 4 further comprising: determining a position of a vehicle, or its implement, in the field or in the work site with respect to the estimated zones of different corresponding surface roughness index ranges; and estimating a down-force settings associated with corresponding row units of the implement consistent with alignment and/or overlap of the determined position of the implement and the estimated zones, where different row units can have different down-force settings if the different row units of the implement fall within different estimated zones of the corresponding surface roughness ranges.
8. The method according to claim 7 further comprising: controlling an actuator to adjust the estimated down-force setting for corresponding zones with a surface roughness index ranges for transitions or changes between different zone limits or zone thresholds.
9. The method according to claim 7 further comprising: controlling an actuator to increase or increment the down-force setting for a primary corresponding zones with surface roughness index range that is greater than a lower limit of a zone threshold, or to decrease or decrement the down-force setting for a secondary corresponding zones that is are less than an upper limit of the zone threshold to transition between different down-force settings.
 10. The method according to claim 1 further comprising: collecting image data of the field or work site in a forward field of view of the vehicle; estimating a visual surface roughness index for the collected image data within the field of view to establish a transition between different estimated down-force setting zones; and prior to reaching a next transition region, estimating a next down-force setting for the implement consistent with alignment and/or overlap of the determined position, the estimated zones and the established transition region.
11. The method according to claim 1 further comprising: collecting image data of the field or work site in a forward field of view of the vehicle; estimating a visual surface roughness index for the collected image data within the field of view to establish a transition between different estimated down-force setting zones; and at the entrance point or beginning of the next transition region, controlling an actuator to increase or increment the next down-force setting for one or more primary corresponding zones with a surface roughness index range that is greater than a limit of a previous zone threshold that the vehicle, or its implement, is exiting.
12. The method according to claim 1 further comprising: collecting image data of the field or work site in a forward field of view of the vehicle; estimating a visual surface roughness index for the collected image data within the field of view to establish a transition between different estimated down-force setting zones; and at the entrance point or beginning of the next transition region, controlling an actuator to decrease or decrement the down-force setting for one or more secondary corresponding zones with a surface roughness index range that is less than a limit of the previous zone threshold to transition between the different surface down-force settings that the vehicle, or its implement, is exiting.
13. A system for estimating surface roughness of a ground for an off-road vehicle to control an implement, the system comprising: a motion sensor configured to detect motion data of an off-road vehicle traversing a field or work site during a sampling interval, the motion data comprising ground speed of the off-road vehicle; a first sensor configured to detect pitch data of the off-road vehicle for the sampling interval to obtain a pitch acceleration; a second sensor configured to detect roll data of the off-road vehicle for the sampling interval to obtain a roll acceleration; a surface roughness index estimator for determining a surface roughness index based on the detected motion data, pitch data and roll data for the sampling interval; and a user interface configured to display the surface roughness index to a user or operator of the off-road vehicle.
14. The system according to claim 13 wherein; the first sensor configured to detect a pitch angle as the detected pitch data; an electronic data processor configured to derive the pitch angle acceleration from a derivative of the detected pitch angle with respect to time.
15. The system according to claim 13 wherein: the second sensor configured to detect roll angle data as the detected roll data; an electronic data processor configured to derive the roll angle acceleration from a derivative of the detected roll angle with respect to time.
16. The system according to claim 1 further comprising: a surface roughness estimator configured to estimate zones with corresponding surface roughness index ranges within a field or work site based on the determined surface roughness index as a vehicle traverses or traversed the field or work site over multiple sampling intervals.
17. The system according to claim 16 further comprising: an electronic data processor configured to generate a graphical display that illustrates the estimated zones of corresponding surface roughness or index ranges within the field or work site; and an end user interface for displaying the graphical display to a user or operator of the vehicle.
18. The system according to claim 16 further comprising: a location-determining receiver for determining a position of a vehicle, or its implement, in the field or in the work site with respect to the estimated zones of different corresponding surface roughness index ranges; and a down-force pressure estimator configured to estimate a down-force setting for the implement consistent with alignment and/or overlap of the determined position of the implement and the estimated zones.
19. The system according to claim 16 further comprising: a plurality of row units associated with the implement; a location-determining receiver for determining a position of a vehicle, or its implement, in the field or in the work site with respect to the estimated zones of different corresponding surface roughness index ranges; and a down-force pressure estimator configured to estimate a down-force settings associated with the corresponding row units of the implement consistent with alignment and/or overlap of the determined position of the implement and the estimated zones, where different row units can have different down- force settings if the different row units of the implement fall within different estimated zones of the corresponding surface roughness ranges.
20. The system according to claim 19 further comprising:  an implement control module or actuator controller configured to control an actuator to adjust the estimated down-force setting for corresponding zones with a surface roughness index ranges for transitions or changes between different zone limits or zone thresholds.
21. The system according to claim 20 further comprising: an implement control module or actuator controller configured to control an actuator to increase or increment the down-force setting for a primary corresponding zones with surface roughness index range that is greater than a lower limit of a zone threshold, or to decrease or decrement the down-force setting for a secondary corresponding zones that is are less than an upper limit of the zone threshold to transition between different down-force settings.
22. The system according to claim 13 further comprising: an imaging system for collecting image data of the field or work site in a forward field of view of the vehicle; a visual surface roughness estimator configured to estimate a visual surface roughness index for the collected image data within the field of view to establish a transition between different estimated down-force setting zones; and prior to reaching a next transition region, a down-force pressure estimator configured to estimate a next down-force setting for the implement consistent with alignment and/or overlap of the determined position, the estimated zones and the established transition region.
23. The system according to claim 13 further comprising: an imaging system for collecting image data of the field or work site in a forward field of view of the vehicle; a visual surface roughness estimator configured to estimate a visual surface roughness index for the collected image data within the field of view to establish a transition between different estimated down-force setting zones; and at the entrance point or beginning of the next transition region, controlling an actuator to increase or increment the next down-force setting for one or more primary corresponding zones with a surface roughness index range that is greater than a limit of a previous zone threshold that the vehicle, or its implement, is exiting.
24. The system according to claim 13 further comprising: collecting image data of the field or work site in a forward field of view of the vehicle; estimating a visual surface roughness index for the collected image data within the field of view to establish a transition between different estimated down-force setting zones; and at the entrance point or beginning of the next transition region, controlling an actuator to decrease or decrement the down-force setting for one or more secondary corresponding zones with a surface roughness index range that is less than a limit of the previous zone threshold to transition between the different surface down-force settings that the vehicle, or its implement, is exiting.
1. A method for estimating surface roughness of a ground for an off-road vehicle to control steering, the method comprising: detecting motion data of an off-road vehicle traversing a field or work site during a sampling interval, the motion data comprising ground speed of the off-road vehicle; detecting pitch data of the off-road vehicle for the sampling interval to obtain a pitch acceleration; detecting roll data of the off-road vehicle for the sampling interval to obtain a roll acceleration; and determining a surface roughness index based on the detected motion data, pitch data and roll data for the sampling interval; displaying the surface roughness index to a user or operator of the vehicle; and estimating a steering gain setting based on the surface roughness index to control a steering system of the off-road vehicle.
2. The method according to claim 1 wherein the detecting pitch data comprises detecting the pitch angle and deriving a second derivative of the pitch angle acceleration from a first derivative of the detected pitch angle with respect to time.
3. The method according to claim 1 wherein the detecting roll data comprises detecting the roll angle and deriving  a second derivative of the roll angle acceleration from a first derivative of the detected roll angle with respect to time.
4. The method according to claim 1 further comprising: estimating zones with corresponding surface roughness index ranges within a field or work site based on the determined surface roughness index as a vehicle traverses or traversed the field or work site over multiple sampling intervals.
5. The method according to claim 4 further comprising: generating a graphical display that illustrates the estimated zones of corresponding surface roughness or index ranges within the field or work site; and displaying the graphical display to a user or operator of the vehicle.
6. The method according to claim 4 further comprising: determining a position of a vehicle, or its implement, in the field or in the work site with respect to the estimated zones of different corresponding surface roughness index ranges; and estimating the vehicle steering gain setting for the vehicle consistent with alignment and/or overlap of the determined position of the implement and the estimated zones.
7. The method according to claim 4 further comprising: determining a position of a vehicle, or its implement, in the field or in the work site with respect to the estimated zones of different corresponding surface roughness index ranges; and controlling an actuator of the vehicle, or its implement, or both to adjust the estimated steering gain setting for corresponding zones with a surface roughness index ranges for transitions or changes between different zone limits or zone thresholds.
8. The method according to claim 4 further comprising: determining a position of a vehicle, or its implement, in the field or in the work site with respect to the estimated zones of different corresponding surface roughness index ranges; and controlling an actuator to decrease or decrement a present steering gain setting for a present zone with a present surface roughness index range that is greater than a previous range of a previous zone.
9. The method according to claim 4 further comprising: determining a position of a vehicle, or its implement, in the field or in the work site with respect to the estimated zones of different corresponding surface roughness index ranges; and controlling an actuator to increase or increment the present steering gain setting for a present zone with a present surface roughness index range that is lesser than a previous range of a previous zone.
10. The method according to claim 1 further comprising: collecting image data of the field or work site in a forward field of view of the vehicle; estimating a visual surface roughness index for the collected image data within the field of view to establish a transition between different estimated steering gain setting zones; and prior to reaching a next transition region, estimating a next steering gain setting for the implement consistent with alignment and/or overlap of the determined position, the estimated zones and the established transition region.
11. The method according to claim 1 further comprising: collecting image data of the field or work site in a forward field of view of the vehicle; estimating a visual surface roughness index for the collected image data within the field of view to establish a transition between different estimated steering gain setting zones; and at the entrance point or beginning of the next transition region, controlling an actuator to increase or increment the next steering gain setting for one or more primary corresponding zones with a surface roughness index range that is greater than a limit of a previous zone threshold that the vehicle, or its implement, is exiting.
12. The method according to claim 1 further comprising: collecting image data of the field or work site in a forward field of view of the vehicle; estimating a visual surface roughness index for the collected image data within the field of view to establish a transition between different estimated steering gain setting zones; and at the entrance point or beginning of the next transition region, controlling an actuator to decrease or decrement the steering gain setting for one or more secondary corresponding zones with a surface roughness index range that is less than a limit of the previous zone threshold to transition between the different steering gain settings that the vehicle, or its implement, is exiting.
13. A system for estimating surface roughness of a ground for an off-road vehicle to control steering, the system comprising: a motion sensor configured to detect motion data of an off-road vehicle traversing a field or work site during a sampling interval, the motion data comprising ground speed of the off-road vehicle; a pitch sensor configured to detect pitch data of the off-road vehicle for the sampling interval to obtain a pitch acceleration; a roll sensor configured to detect roll data of the off-road vehicle for the sampling interval to obtain a roll acceleration; a surface roughness index estimator for determining a surface roughness index based on the detected motion data, pitch data and roll data for the sampling interval; user interface configured to display the surface roughness index to a user or operator of the off-road vehicle; and a steering gain module configured to estimate a steering gain setting based on the surface roughness index to control a steering system of the off-road vehicle.
14. The system according to claim 13 wherein; the pitch sensor configured to detect a pitch angle as the detected pitch data; an electronic data processor configured to derive the pitch angle acceleration from a derivative of the detected pitch angle with respect to time.
15. The system according to claim 13 wherein: the roll sensor configured to detect roll angle data as the detected roll data; an electronic data processor configured to derive the roll angle acceleration from a derivative of the detected roll angle with respect to time.
16. The system according to claim 13 further comprising: a surface roughness estimator configured to estimate zones with corresponding surface roughness index ranges within a field or work site based on the determined surface roughness index as a vehicle traverses or traversed the field or work site over multiple sampling intervals.
17. The system according to claim 16 further comprising: an electronic data processor configured to generate a graphical display that illustrates the estimated zones of corresponding surface roughness or index ranges within the field or work site; and an end user interface for displaying the graphical display to a user or operator of the vehicle.
18. The system according to claim 16 further comprising: a location-determining receiver for determining a position of a vehicle, or its implement, in the field or in the work site with respect to the estimated zones of different corresponding surface roughness index ranges; and a steering gain module configured to estimate a steering gain setting for the vehicle, the implement, or both, consistent with alignment and/or overlap of the determined position of the vehicle, the implement, or both, and the estimated zones.
19. The system according to claim 16 further comprising: a plurality of row units associated with the implement; a location-determining receiver for determining a position of a vehicle, or its implement, in the field or in the work site with respect to the estimated zones of different corresponding surface roughness index ranges; and a steering gain module or data processor configured to estimate a steering gain settings associated with the implement consistent with alignment and/or overlap of the determined position of the implement and the estimated zones.
20. The system according to claim 19 further comprising: an implement control module or actuator controller configured to control an implement steering actuator to adjust the estimated steering gain setting for corresponding zones with a surface roughness index ranges for transitions or changes between different zone limits or zone thresholds.
21. The system according to claim 20 further comprising: an electronic data processor or steering gain module configured to control an actuator to decrease or decrement a next steering gain setting for a corresponding zone with surface roughness index range that is greater than a limit of a previous zone threshold.
22. The system according to claim 20 further comprising: an electronic data processor or steering gain module configured to control an actuator to increase or increment a next steering gain setting for a corresponding zone with surface roughness index range that is less than a limit of a previous zone threshold.
23. The system according to claim 13 further comprising: an imaging system for collecting image data of the field or work site in a forward field of view of the vehicle; a visual surface roughness estimator configured to estimate a visual surface roughness index for the collected image data within the field of view to establish a transition between different estimated steering gain setting zones; and prior to reaching a next transition region, an electronic data processor or steering gain module configured to estimate a next steering gain setting for the implement consistent with alignment and/or overlap of the determined position, the estimated zones and the established transition region.
24. The system according to claim 13 further comprising: an imaging system for collecting image data of the field or work site in a forward field of view of the vehicle; a visual surface roughness estimator configured to estimate a visual surface roughness index for the collected image data within the field of view to establish a transition between different estimated steering gain setting zones; and at the entrance point or beginning of the next transition region, controlling an actuator to increase or increment the next steering gain setting for a corresponding primary zone with a surface roughness index range that is less than a limit of a previous zone threshold that the vehicle, or its implement, is exiting.
25. The system according to claim 13 further comprising: an imaging system for collecting image data of the field or work site in a forward field of view of the vehicle; a visual surface roughness estimator configured to estimate a visual surface roughness index for the collected image data within the field of view to establish a transition between different estimated steering gain setting zones; and at the entrance point or beginning of the next transition region, controlling an actuator to decrease or decrement the steering gain setting for a secondary corresponding zone with a surface roughness index range that is greater than a limit of a previous zone threshold that the vehicle, or its implement, is exiting to transition between different surface steering gain settings.


Claims 1-24 of the pending Application No. 16/946,812 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of co-pending Application No. 16/946,629. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of claims 1-24 of the pending Appl. No. 16/946,812 and the subject matter of claims 1-25 of co-pending Appl. No. 16/946,629 disclose a similar scope of invention.
          This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. While the claims are not verbatim copies, they are clearly identical in scope.


Claims of Pending Application No.: 16/946,812
Claims of Co-Pending Application No.: 16/946837
1. A method for estimating surface roughness of a ground for an off-road vehicle to control an implement, the method comprising: detecting motion data of an off-road vehicle traversing a field or work site during a sampling interval, the motion data comprising ground speed of the off-road vehicle; detecting pitch data of the off-road vehicle for the sampling interval to obtain a pitch acceleration; detecting roll data of the off-road vehicle for the sampling interval to obtain a roll acceleration; and determining a surface roughness index based on the detected motion data, pitch data and roll data for the sampling interval; displaying the surface roughness index to a user or operator of the off-road vehicle.
2. The method according to claim 1 wherein the detecting pitch data comprises detecting the pitch angle and deriving the pitch angle acceleration from a derivative of the detected pitch angle with respect to time.
3. The method according to claim 1 wherein the detecting roll data comprises detecting the roll angle and deriving the roll angle acceleration from a derivative of the detected roll angle with respect to time.
4. The method according to claim 1 further comprising: estimating zones with corresponding surface roughness index ranges within a field or work site based on the determined surface roughness index as a vehicle traverses or traversed the field or work site over multiple sampling intervals.
5. The method according to claim 4 further comprising: generating a graphical display that illustrates the estimated zones of corresponding surface roughness or index ranges within the field or work site; and displaying the graphical display to a user or operator of the vehicle.
6. The method according to claim 4 further comprising: determining a position of a vehicle, or its implement, in the field or in the work site with respect to the estimated zones of different corresponding surface roughness index ranges; and estimating a down-force setting for the implement consistent with alignment and/or overlap of the determined position of the implement and the estimated zones.
7. The method according to claim 4 further comprising: determining a position of a vehicle, or its implement, in the field or in the work site with respect to the estimated zones of different corresponding surface roughness index ranges; and estimating a down-force settings associated with corresponding row units of the implement consistent with alignment and/or overlap of the determined position of the implement and the estimated zones, where different row units can have different down-force settings if the different row units of the implement fall within different estimated zones of the corresponding surface roughness ranges.
8. The method according to claim 7 further comprising: controlling an actuator to adjust the estimated down-force setting for corresponding zones with a surface roughness index ranges for transitions or changes between different zone limits or zone thresholds.
9. The method according to claim 7 further comprising: controlling an actuator to increase or increment the down-force setting for a primary corresponding zones with surface roughness index range that is greater than a lower limit of a zone threshold, or to decrease or decrement the down-force setting for a secondary corresponding zones that is are less than an upper limit of the zone threshold to transition between different down-force settings.
 10. The method according to claim 1 further comprising: collecting image data of the field or work site in a forward field of view of the vehicle; estimating a visual surface roughness index for the collected image data within the field of view to establish a transition between different estimated down-force setting zones; and prior to reaching a next transition region, estimating a next down-force setting for the implement consistent with alignment and/or overlap of the determined position, the estimated zones and the established transition region.
11. The method according to claim 1 further comprising: collecting image data of the field or work site in a forward field of view of the vehicle; estimating a visual surface roughness index for the collected image data within the field of view to establish a transition between different estimated down-force setting zones; and at the entrance point or beginning of the next transition region, controlling an actuator to increase or increment the next down-force setting for one or more primary corresponding zones with a surface roughness index range that is greater than a limit of a previous zone threshold that the vehicle, or its implement, is exiting.
12. The method according to claim 1 further comprising: collecting image data of the field or work site in a forward field of view of the vehicle; estimating a visual surface roughness index for the collected image data within the field of view to establish a transition between different estimated down-force setting zones; and at the entrance point or beginning of the next transition region, controlling an actuator to decrease or decrement the down-force setting for one or more secondary corresponding zones with a surface roughness index range that is less than a limit of the previous zone threshold to transition between the different surface down-force settings that the vehicle, or its implement, is exiting.
13. A system for estimating surface roughness of a ground for an off-road vehicle to control an implement, the system comprising: a motion sensor configured to detect motion data of an off-road vehicle traversing a field or work site during a sampling interval, the motion data comprising ground speed of the off-road vehicle; a first sensor configured to detect pitch data of the off-road vehicle for the sampling interval to obtain a pitch acceleration; a second sensor configured to detect roll data of the off-road vehicle for the sampling interval to obtain a roll acceleration; a surface roughness index estimator for determining a surface roughness index based on the detected motion data, pitch data and roll data for the sampling interval; and a user interface configured to display the surface roughness index to a user or operator of the off-road vehicle.
14. The system according to claim 13 wherein; the first sensor configured to detect a pitch angle as the detected pitch data; an electronic data processor configured to derive the pitch angle acceleration from a derivative of the detected pitch angle with respect to time.
15. The system according to claim 13 wherein: the second sensor configured to detect roll angle data as the detected roll data; an electronic data processor configured to derive the roll angle acceleration from a derivative of the detected roll angle with respect to time.
16. The system according to claim 1 further comprising: a surface roughness estimator configured to estimate zones with corresponding surface roughness index ranges within a field or work site based on the determined surface roughness index as a vehicle traverses or traversed the field or work site over multiple sampling intervals.
17. The system according to claim 16 further comprising: an electronic data processor configured to generate a graphical display that illustrates the estimated zones of corresponding surface roughness or index ranges within the field or work site; and an end user interface for displaying the graphical display to a user or operator of the vehicle.
18. The system according to claim 16 further comprising: a location-determining receiver for determining a position of a vehicle, or its implement, in the field or in the work site with respect to the estimated zones of different corresponding surface roughness index ranges; and a down-force pressure estimator configured to estimate a down-force setting for the implement consistent with alignment and/or overlap of the determined position of the implement and the estimated zones.
19. The system according to claim 16 further comprising: a plurality of row units associated with the implement; a location-determining receiver for determining a position of a vehicle, or its implement, in the field or in the work site with respect to the estimated zones of different corresponding surface roughness index ranges; and a down-force pressure estimator configured to estimate a down-force settings associated with the corresponding row units of the implement consistent with alignment and/or overlap of the determined position of the implement and the estimated zones, where different row units can have different down- force settings if the different row units of the implement fall within different estimated zones of the corresponding surface roughness ranges.
20. The system according to claim 19 further comprising:  an implement control module or actuator controller configured to control an actuator to adjust the estimated down-force setting for corresponding zones with a surface roughness index ranges for transitions or changes between different zone limits or zone thresholds.
21. The system according to claim 20 further comprising: an implement control module or actuator controller configured to control an actuator to increase or increment the down-force setting for a primary corresponding zones with surface roughness index range that is greater than a lower limit of a zone threshold, or to decrease or decrement the down-force setting for a secondary corresponding zones that is are less than an upper limit of the zone threshold to transition between different down-force settings.
22. The system according to claim 13 further comprising: an imaging system for collecting image data of the field or work site in a forward field of view of the vehicle; a visual surface roughness estimator configured to estimate a visual surface roughness index for the collected image data within the field of view to establish a transition between different estimated down-force setting zones; and prior to reaching a next transition region, a down-force pressure estimator configured to estimate a next down-force setting for the implement consistent with alignment and/or overlap of the determined position, the estimated zones and the established transition region.
23. The system according to claim 13 further comprising: an imaging system for collecting image data of the field or work site in a forward field of view of the vehicle; a visual surface roughness estimator configured to estimate a visual surface roughness index for the collected image data within the field of view to establish a transition between different estimated down-force setting zones; and at the entrance point or beginning of the next transition region, controlling an actuator to increase or increment the next down-force setting for one or more primary corresponding zones with a surface roughness index range that is greater than a limit of a previous zone threshold that the vehicle, or its implement, is exiting.
24. The system according to claim 13 further comprising: collecting image data of the field or work site in a forward field of view of the vehicle; estimating a visual surface roughness index for the collected image data within the field of view to establish a transition between different estimated down-force setting zones; and at the entrance point or beginning of the next transition region, controlling an actuator to decrease or decrement the down-force setting for one or more secondary corresponding zones with a surface roughness index range that is less than a limit of the previous zone threshold to transition between the different surface down-force settings that the vehicle, or its implement, is exiting.
1. A method for estimating surface roughness of a ground for an off-road vehicle to control an implement, the method comprising: detecting motion data of an off-road vehicle traversing a field or work site during a sampling interval, the motion data comprising ground speed of the off-road vehicle; detecting pitch data of the off-road vehicle for the sampling interval to obtain a pitch acceleration; detecting roll data of the off-road vehicle for the sampling interval to obtain a roll acceleration; and determining a surface roughness index based on the detected motion data, pitch data and roll data for the sampling interval; displaying the surface roughness index to a user or operator of the vehicle.
2. The method according to claim 1 wherein the detecting pitch data comprises detecting the pitch angle and deriving the pitch angle acceleration from a derivative of the detected pitch angle with respect to time.
3. The method according to claim 1 wherein the detecting roll data comprises detecting the roll angle and deriving the roll angle acceleration from a derivative of the detected roll angle with respect to time.
4. The method according to claim 1 further comprising: estimating zones with corresponding surface roughness index ranges within a field or work site based on the determined surface roughness index as a vehicle traverses or traversed the field or work site over multiple sampling intervals.
5. The method according to claim 4 further comprising: generating a graphical display that illustrates the estimated zones of corresponding surface roughness or index ranges within the field or work site; and displaying the graphical display to a user or operator of the vehicle.
6. The method according to claim 4 further comprising: determining a position of a vehicle, or its implement, in the field or in the work site with respect to the estimated zones of different corresponding surface roughness index ranges; and estimating a vehicle ground speed setting for the vehicle consistent with alignment and/or overlap of the determined position of the implement and the estimated zones.
7. The method according to claim 4 further comprising: determining a position of a vehicle, or its implement, in the field or in the work site with respect to the estimated zones of different corresponding surface roughness index ranges; and controlling a propulsion system or an actuator of the vehicle, or its implement, or both to adjust the estimated ground speed setting for corresponding zones with a surface roughness index ranges for transitions or changes between different zone limits or zone thresholds.
8. The method according to claim 4 further comprising: determining a position of a vehicle, or its implement, in the field or in the work site with respect to the estimated zones of different corresponding surface roughness index ranges; and controlling a propulsion system or an actuator to decrease or decrement a present ground speed setting for a present zone with a present surface roughness index range that is greater than a previous range of a previous zone.
9. The method according to claim 4 further comprising: determining a position of a vehicle, or its implement, in the field or in the work site with respect to the estimated zones of different corresponding surface roughness index ranges; and controlling a propulsion system or an actuator to increase or increment the present ground speed setting for a present zone with a present surface roughness index range that is lesser than a previous range of a previous zone.
10. The method according to claim 1 further comprising: collecting image data of the field or work site in a forward field of view of the vehicle; estimating a visual surface roughness index for the collected image data within the field of view to establish a transition between different estimated ground speed setting zones; and prior to reaching a next transition region, estimating a next ground speed setting for the implement consistent with alignment and/or overlap of the determined position, the estimated zones and the established transition region.
11. The method according to claim 1 further comprising: collecting image data of the field or work site in a forward field of view of the vehicle; estimating a visual surface roughness index for the collected image data within the field of view to establish a transition between different estimated ground speed setting zones; and at the entrance point or beginning of the next transition region, controlling a propulsion system or an actuator to increase or increment the next ground speed setting for one or more primary corresponding zones with a surface roughness index range that is greater than a limit of a previous zone threshold that the vehicle, or its implement, is exiting.
12. The method according to claim 1 further comprising: collecting image data of the field or work site in a forward field of view of the vehicle; estimating a visual surface roughness index for the collected image data within the field of view to establish a transition between different estimated ground speed setting zones; and at the entrance point or beginning of the next transition region, controlling a propulsion system or an actuator to decrease or decrement the ground speed setting for one or more secondary corresponding zones with a surface roughness index range that is less than a limit of the previous zone threshold to transition between the different ground speed settings that the vehicle, or its implement, is exiting.
13. A system for estimating surface roughness of a ground for an off-road vehicle to control ground speed, the system comprising: a motion sensor configured to detect motion data of an off-road vehicle traversing a field or work site during a sampling interval, the motion data comprising ground speed of the off-road vehicle; a pitch sensor configured to detect pitch data of the off-road vehicle for the sampling interval to obtain a pitch acceleration; a roll sensor configured to detect roll data of the off-road vehicle for the sampling interval to obtain a roll acceleration; a surface roughness index estimator for determining a surface roughness index based on the detected motion data, pitch data and roll data for the sampling interval; and a user interface configured to display the surface roughness index to a user or operator of the vehicle.
14. The system according to claim 13 wherein; the pitch sensor configured to detect a pitch angle as the detected pitch data; an electronic data processor configured to derive the pitch angle acceleration from a derivative of the detected pitch angle with respect to time.
15. The system according to claim 13 wherein: the roll sensor configured to detect roll angle data as the detected roll data; an electronic data processor configured to derive the roll angle acceleration from a derivative of the detected roll angle with respect to time.
16. The system according to claim 1 further comprising: a surface roughness estimator configured to estimate zones with corresponding surface roughness index ranges within a field or work site based on the determined surface roughness index as a vehicle traverses or traversed the field or work site over multiple sampling intervals.
17. The system according to claim 16 further comprising: an electronic data processor configured to generate a graphical display that illustrates the estimated zones of corresponding surface roughness or index ranges within the field or work site; and an end user interface for displaying the graphical display to a user or operator of the vehicle.
18. The system according to claim 16 further comprising: a location-determining receiver for determining a position of a vehicle, or its implement, in the field or in the work site with respect to the estimated zones of different corresponding surface roughness index ranges; and a ground speed module configured to estimate a ground speed setting for the vehicle, the implement, or both, consistent with alignment and/or overlap of the determined position of the vehicle, the implement, or both, and the estimated zones.

19. The system according to claim 16 further comprising: a plurality of row units associated with the implement; a location-determining receiver for determining a position of a vehicle, or its implement, in the field or in the work site with respect to the estimated zones of different corresponding surface roughness index ranges; and a ground speed module or an electronic data processor configured to estimate a ground speed settings associated with the implement consistent with alignment and/or overlap of the determined position of the implement and the estimated zones.
20. The system according to claim 19 further comprising: the ground speed module or the electronic data processor configured to control a vehicle propulsion system, or an implement electric drive motor, or both, to adjust the estimated ground speed setting for corresponding zones with a surface roughness index ranges for transitions or changes between different zone limits or zone thresholds.
21. The system according to claim 20 further comprising: the ground speed module or the electronic data processor configured to control the vehicle propulsion system, or the implement electric drive motor, or both, to decrease or decrement a next ground speed setting for a corresponding zone with surface roughness index range that is greater than a limit of a previous zone threshold.
22. The system according to claim 20 further comprising: the ground speed module or the electronic data processor configured to control the vehicle propulsion system, or implement electric drive motor, or both to increase or increment a next ground speed setting for a corresponding zone with surface roughness index range that is less than a limit of a previous zone threshold.
23. The system according to claim 13 further comprising: an imaging system for collecting image data of the field or work site in a forward field of view of the vehicle; a visual surface roughness estimator configured to estimate a visual surface roughness index for the collected image data within the field of view to establish a transition between different estimated ground speed setting zones; and prior to reaching a next transition region, an electronic data processor or a ground speed module configured to estimate a next ground speed setting for the implement consistent with alignment and/or overlap of the determined position, the estimated zones and the established transition region.
24. The system according to claim 13 further comprising: an imaging system for collecting image data of the field or work site in a forward field of view of the vehicle; a visual surface roughness estimator configured to estimate a visual surface roughness index for the collected image data within the field of view to establish a transition between different estimated ground speed setting zones; and at the entrance point or beginning of the next transition region, a ground speed module or an electronic data processor configured to control an actuator, an vehicle actuator or an implement actuator, to increase or increment the next ground speed setting for a corresponding primary zone with a surface roughness index range that is less than a limit of a previous zone threshold that the vehicle, or its implement, is exiting.
25. The system according to claim 13 further comprising: collecting image data of the field or work site in a forward field of view of the vehicle; estimating a visual surface roughness index for the collected image data within the field of view to establish a transition between different estimated ground speed setting zones; and at the entrance point or beginning of the next transition region, a ground speed module or an electronic data processor configured to control an actuator, a vehicle actuator or an implement actuator, to decrease or decrement the ground speed setting for a secondary corresponding zone with a surface roughness index range that is greater than a limit of a previous zone threshold that the vehicle, or its implement, is exiting to transition between different surface ground speed settings.


Claims 1-24 of the pending Application No. 16/946,812 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of co-pending Application No. 16/946,837. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of claims 1-24 of the pending Appl. No. 16/946,812 and the subject matter of claims 1-25 of co-pending Appl. No. 16/946,837 disclose a similar scope of invention.
          This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. While the claims are not verbatim copies, they are clearly identical in scope.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feller et al.  (US Pub. No.: 2008/0269988 A1: hereinafter “Feller”) in view of HERRERA; Juan (US Pub. No.: 2019/0047573 A1: hereinafter “HERRERA”).

         Consider claim 1:
                    Feller teaches a method for vehicle steering control for an off-road vehicle to control an implement (See Feller, e.g., “…determine a vehicle position, velocity and at least one of a heading angle, a pitch angle and a roll angle based on carrier phase position differences…” of Abstract, ¶ [0007]-¶ [0010], and Fig. 6 elements 300-370, Fig. 8 elements 10, 405-407), the method comprising: detecting motion data of an off-road vehicle traversing a field or work site during a sampling interval (e.g., determining velocity of vehicle 10 of Fig. 1 element 10), the motion data comprising ground speed of the off-road vehicle (See Feller, e.g., “…determine…velocity… The system includes…determine vehicle position, velocity, rate-of-turn, attitude and other operating characteristics…” of Abstract, ¶ [0007]-¶ [0010], and Fig. 6 elements 300-370, Fig. 8 elements 10, 405-407); detecting pitch data of the off-road vehicle for the sampling interval to obtain a pitch acceleration (See Feller, e.g., “…the pitch and roll angles may also be computed using differential positioning similar to the manner for computing heading…” of ¶ [0044]-¶ [0045], ¶ [0053]-¶ [0056], and Fig. 5 steps 210-280, Fig. 6 elements 300-370, Fig. 8 elements 10, 405-407); detecting roll data of the off-road vehicle for the sampling interval to obtain a roll acceleration (See Feller, e.g., “…the pitch and roll angles may also be computed using differential positioning similar to the manner for computing heading…” of ¶ [0044]-¶ [0045], ¶ [0052]-¶ [0056], and Fig. 5 steps 210-280, Fig. 6 elements 300-370, Fig. 8 elements 10, 405-407). 
                     Feller further teaches and determining steering control based on the detected motion data, pitch data and roll data for the sampling interval (See Feller, e.g., “…Such an approach will dramatically improve steering response and stability. At process block 330, a steering command is generated and directed to the vehicle 10…” of ¶ [0044]-¶ [0047], ¶ [0052]-¶ [0056], and Fig. 5 steps 210-280, Fig. 6 elements 300-370, Fig. 8 elements 10, 405-407). However, Feller does not explicitly teach a surface roughness index; displaying the surface roughness index to a user or operator of the off-road vehicle
                     In an analogous field of endeavor, HERRERA teaches a surface roughness index (HERRERA, e.g., “…A surface roughness estimator for a vehicle configured to generate a first surface roughness index value indicative of terrain surface roughness and to output a signal in dependence at least in part on the first surface roughness index value…” of Abstract, ¶ [0042]-¶ [0044], ¶ [0062]-¶ [0063], and Fig. 7 steps 310-420); displaying the surface roughness index to a user or operator of the off-road vehicle (HERRERA, e.g., “…A surface roughness estimator for a vehicle configured to generate a first surface roughness index value indicative of terrain surface roughness and to output a signal in dependence at least in part on the first surface roughness index value...” of Abstract, ¶ [0042]-¶ [0044], ¶ [0062]-¶ [0063], and Fig. 7 steps 310-420).
                     Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Feller, as taught by HERRERA, so as to ascertain that the operation of the vehicles are performed smoothly, robustly by determining the surface roughness and using it to determine a driving condition or driving mode of the vehicle.

          Consider claim 2:
                   The combination of Feller, HERRERA teaches everything claimed as implemented above in the rejection of claim 1. In addition, Feller teaches wherein the detecting pitch data comprises detecting the pitch angle and deriving the pitch angle acceleration from a derivative of the detected pitch angle with respect to time (See Feller, e.g., “…determine a vehicle position, velocity and at least one of a heading angle, a pitch angle and a roll angle based on carrier phase position differences…” of Abstract, ¶ [0044]-¶ [0047], ¶ [0052]-¶ [0056], and Fig. 5 steps 210-280, Fig. 6 elements 300-370, Fig. 8 elements 10, 405-407).

          Consider claim 3:
                   The combination of Feller, HERRERA teaches everything claimed as implemented above in the rejection of claim 1. In addition, Feller teaches wherein the detecting roll data comprises detecting the roll angle and deriving the roll angle acceleration from a derivative of the detected roll angle with respect to time (See Feller, e.g., “…determine a vehicle position, velocity and at least one of a heading angle, a pitch angle and a roll angle based on carrier phase position differences…” of Abstract, ¶ [0044]-¶ [0047], ¶ [0052]-¶ [0056], and Fig. 5 steps 210-280, Fig. 6 elements 300-370, Fig. 8 elements 10, 405-407).

         Consider claim 4:
                   The combination of Feller, HERRERA teaches everything claimed as implemented above in the rejection of claim 1. HERRERA teaches estimating zones with corresponding surface roughness index ranges within a field or work site (e.g., “…A surface roughness estimator for a vehicle configured to generate a first surface roughness index value indicative of terrain surface roughness…”, therefore estimating, of Fig. 7 steps 310-420) based on the determined surface roughness index as a vehicle traverses or traversed the field or work site over multiple sampling intervals (HERRERA, e.g., “…A surface roughness estimator for a vehicle configured to generate a first surface roughness index value indicative of terrain surface roughness and to output a signal in dependence at least in part on the first surface roughness index value…and adjust the combined value in dependence on a speed of the vehicle to generate the first surface roughness index value...” of Abstract, ¶ [0042]-¶ [0044], ¶ [0062]-¶ [0063], and Fig. 7 steps 310-420).
                    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Feller, as taught by HERRERA, so as to ascertain that the operation of the vehicles are smooth, enhanced, and robust.

          Consider claim 5:
                   The combination of Feller, HERRERA teaches everything claimed as implemented above in the rejection of claim 4. HERRERA teaches generating a graphical display that illustrates the estimated zones of corresponding surface roughness or index ranges within the field or work (e.g., “…A surface roughness estimator for a vehicle configured to generate a first surface roughness index value indicative of terrain surface roughness…”, therefore estimating, of Fig. 7 steps 310-420); and displaying the graphical display to a user or operator of the vehicle (HERRERA, e.g., “…A surface roughness estimator for a vehicle configured to generate a first surface roughness index value indicative of terrain surface roughness and to output a signal in dependence at least in part on the first surface roughness index value...” of Abstract, ¶ [0042]-¶ [0044], ¶ [0062]-¶ [0063], and Fig. 7 steps 310-420).
                     Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Feller, as taught by HERRERA, so as to ascertain that the operation in terms different parameters are displayed to determine best course possible to control the vehicle.

          Consider claim 6:
                   The combination of Feller, HERRERA teaches everything claimed as implemented above in the rejection of claim 4. In addition, Feller teaches a position of a vehicle, or its implement, in the field or in the work site with respect to the estimated zones of different corresponding steering controls (See Feller, e.g., “…determine a vehicle position, velocity and at least one of a heading angle, a pitch angle and a roll angle based on carrier phase position differences…” of Abstract, ¶ [0044]-¶ [0047], ¶ [0052]-¶ [0056], and Fig. 5 steps 210-280, Fig. 6 elements 300-370, Fig. 8 elements 10, 405-407). HERRERA teaches the estimated zones of different corresponding surface roughness index (HERRERA, e.g., “…A surface roughness estimator for a vehicle configured to generate a first surface roughness index value indicative of terrain surface roughness and to output a signal in dependence at least in part on the first surface roughness index value…” of Abstract, ¶ [0042]-¶ [0044], ¶ [0062]-¶ [0063], and Fig. 7 steps 310-420); and estimating a down-force setting (e.g., surface roughness estimator) for the implement consistent with alignment and/or overlap of the determined position of the implement and the estimated zones (HERRERA, e.g., “…A surface roughness estimator for a vehicle configured to generate a first surface roughness index value indicative of terrain surface roughness and to output a signal in dependence at least in part on the first surface roughness index value...” of Abstract, ¶ [0042]-¶ [0044], ¶ [0062]-¶ [0063], and Fig. 7 steps 310-420). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Feller, as taught by HERRERA, so as to ascertain that the operations in the best course possible to control the vehicle.

         Consider claim 13:
                    Feller teaches a system for estimating steering control for an off-road vehicle to control an implement (See Feller, e.g., “…determine a vehicle position, velocity and at least one of a heading angle, a pitch angle and a roll angle based on carrier phase position differences…” of Abstract, ¶ [0007]-¶ [0010], and Fig. 6 elements 300-370, Fig. 8 elements 10, 405-407), the system comprising: a motion sensor configured to detect motion data of an off-road vehicle traversing a field or work site during a sampling interval (e.g., determining velocity of vehicle 10 of Fig. 1 element 10), the motion data comprising ground speed of the off-road vehicle (See Feller, e.g., “…determine…velocity… The system includes…determine vehicle position, velocity, rate-of-turn, attitude and other operating characteristics…” of Abstract, ¶ [0007]-¶ [0010], and Fig. 6 elements 300-370, Fig. 8 elements 10, 405-407); a first sensor configured to detect pitch data of the off-road vehicle for the sampling interval to obtain a pitch acceleration (See Feller, e.g., “…the pitch and roll angles may also be computed using differential positioning similar to the manner for computing heading…” of ¶ [0044]-¶ [0045], ¶ [0053]-¶ [0056], and Fig. 5 steps 210-280, Fig. 6 elements 300-370, Fig. 8 elements 10, 405-407); a second sensor configured to detect roll data of the off-road vehicle for the sampling interval to obtain a roll acceleration (See Feller, e.g., “…the pitch and roll angles may also be computed using differential positioning similar to the manner for computing heading…” of ¶ [0044]-¶ [0045], ¶ [0052]-¶ [0056], and Fig. 5 steps 210-280, Fig. 6 elements 300-370, Fig. 8 elements 10, 405-407). 
                     Feller further teaches an estimator for determining the steering control based on the detected motion data, pitch data and roll data for the sampling interval (See Feller, e.g., “…Such an approach will dramatically improve steering response and stability. At process block 330, a steering command is generated and directed to the vehicle 10…” of ¶ [0044]-¶ [0047], ¶ [0052]-¶ [0056], and Fig. 5 steps 210-280, Fig. 6 elements 300-370, Fig. 8 elements 10, 405-407). However, Feller does not explicitly teach a surface roughness index; and a user interface configured to display the surface roughness index to a user or operator of the off-road vehicle.
                     In an analogous field of endeavor, HERRERA teaches a surface roughness index (HERRERA, e.g., “…A surface roughness estimator for a vehicle configured to generate a first surface roughness index value indicative of terrain surface roughness and to output a signal in dependence at least in part on the first surface roughness index value…” of Abstract, ¶ [0042]-¶ [0044], ¶ [0062]-¶ [0063], and Fig. 7 steps 310-420); and a user interface configured to display the surface roughness index to a user or operator of the off-road vehicle (HERRERA, e.g., “…A surface roughness estimator for a vehicle configured to generate a first surface roughness index value indicative of terrain surface roughness and to output a signal in dependence at least in part on the first surface roughness index value...” of Abstract, ¶ [0042]-¶ [0044], ¶ [0062]-¶ [0063], and Fig. 7 steps 310-420).
                     Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Feller, as taught by HERRERA, so as to ascertain that the operation of the vehicles are performed smoothly, robustly by determining the surface roughness and using it to determine a driving condition or driving mode of the vehicle.

          Consider claim 14:
                   The combination of Feller, HERRERA teaches everything claimed as implemented above in the rejection of claim 13. In addition, Feller teaches the first sensor configured to detect a pitch angle as the detected pitch data; an electronic data processor configured to derive the pitch angle acceleration from a derivative of the detected pitch angle with respect to time (See Feller, e.g., “…determine a vehicle position, velocity and at least one of a heading angle, a pitch angle and a roll angle based on carrier phase position differences…” of Abstract, ¶ [0044]-¶ [0047], ¶ [0052]-¶ [0056], and Fig. 5 steps 210-280, Fig. 6 elements 300-370, Fig. 8 elements 10, 405-407).

          Consider claim 15:
                   The combination of Feller, HERRERA teaches everything claimed as implemented above in the rejection of claim 13. In addition, Feller teaches wherein: the second sensor configured to detect roll angle data as the detected roll data; an electronic data processor configured to derive the roll angle acceleration from a derivative of the detected roll angle with respect to time (See Feller, e.g., “…determine a vehicle position, velocity and at least one of a heading angle, a pitch angle and a roll angle based on carrier phase position differences…” of Abstract, ¶ [0044]-¶ [0047], ¶ [0052]-¶ [0056], and Fig. 5 steps 210-280, Fig. 6 elements 300-370, Fig. 8 elements 10, 405-407).

         Consider claim 16:
                   The combination of Feller, HERRERA teaches everything claimed as implemented above in the rejection of claim 13. HERRERA teaches a surface roughness estimator configured to estimate zones with corresponding surface roughness index ranges within a field or work site (e.g., “…A surface roughness estimator for a vehicle configured to generate a first surface roughness index value indicative of terrain surface roughness…”, therefore estimating, of Fig. 7 steps 310-420) based on the determined surface roughness index as a vehicle traverses or traversed the field or work site over multiple sampling intervals (HERRERA, e.g., “…A surface roughness estimator for a vehicle configured to generate a first surface roughness index value indicative of terrain surface roughness and to output a signal in dependence at least in part on the first surface roughness index value…and adjust the combined value in dependence on a speed of the vehicle to generate the first surface roughness index value...” of Abstract, ¶ [0042]-¶ [0044], ¶ [0062]-¶ [0063], and Fig. 7 steps 310-420).
                    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Feller, as taught by HERRERA, so as to ascertain that the operation of the vehicles are smooth, enhanced, and robust.

          Consider claim 17:
                   The combination of Feller, HERRERA teaches everything claimed as implemented above in the rejection of claim 16. HERRERA teaches an electronic data processor configured to generate a graphical display that illustrates the estimated zones of corresponding surface roughness or index ranges within the field or work site (e.g., “…A surface roughness estimator for a vehicle configured to generate a first surface roughness index value indicative of terrain surface roughness…”, therefore estimating, of Fig. 7 steps 310-420); and an end user interface for displaying the graphical display to a user or operator of the vehicle (HERRERA, e.g., “…A surface roughness estimator for a vehicle configured to generate a first surface roughness index value indicative of terrain surface roughness and to output a signal in dependence at least in part on the first surface roughness index value...” of Abstract, ¶ [0042]-¶ [0044], ¶ [0062]-¶ [0063], and Fig. 7 steps 310-420).
                     Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Feller, as taught by HERRERA, so as to ascertain that the operation in terms different parameters are displayed to determine best course possible to control the vehicle.

          Consider claim 18:
                   The combination of Feller, HERRERA teaches everything claimed as implemented above in the rejection of claim 16. In addition, Feller teaches a location-determining receiver for determining a position of a vehicle, or its implement, in the field or in the work site with respect to the estimated zones of different corresponding steering controls (See Feller, e.g., “…determine a vehicle position, velocity and at least one of a heading angle, a pitch angle and a roll angle based on carrier phase position differences…” of Abstract, ¶ [0044]-¶ [0047], ¶ [0052]-¶ [0056], and Fig. 5 steps 210-280, Fig. 6 elements 300-370, Fig. 8 elements 10, 405-407). HERRERA teaches the estimated zones of different corresponding surface roughness index (HERRERA, e.g., “…A surface roughness estimator for a vehicle configured to generate a first surface roughness index value indicative of terrain surface roughness and to output a signal in dependence at least in part on the first surface roughness index value…” of Abstract, ¶ [0042]-¶ [0044], ¶ [0062]-¶ [0063], and Fig. 7 steps 310-420); and a down-force pressure estimator configured to estimate a down-force setting for the implement consistent with alignment and/or overlap of the determined position of the implement and the estimated zones (HERRERA, e.g., “…A surface roughness estimator for a vehicle configured to generate a first surface roughness index value indicative of terrain surface roughness and to output a signal in dependence at least in part on the first surface roughness index value...” of Abstract, ¶ [0042]-¶ [0044], ¶ [0062]-¶ [0063], and Fig. 7 steps 310-420). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Feller, as taught by HERRERA, so as to ascertain that the operations in the best course possible to control the vehicle.

Allowable Subject Matter
Claims 7-12, 19-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Further, the prior art on record fails to teach or suggest, either in singularity or in combination, the claimed subject matter of the Claims 7-12, 19-24. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

          Al-Dahle et al. (US Pub. No.: 2017/0363430A1) teaches “Some embodiments provide an autonomous navigation system which enables autonomous navigation of a vehicle along one or more portions of a driving route based on monitoring, at the vehicle, various features of the route as the vehicle is manually navigated along the route to develop a characterization of the route. The characterization is progressively updated with repeated manual navigations along the route, and autonomous navigation of the route is enabled when a confidence indicator of the characterization meets a threshold indication. Characterizations can be updated in response to the vehicle encountering changes in the route and can include a set of driving rules associated with the route, where the driving rules are developed based on monitoring the navigation of one or more vehicles of the route. Characterizations can be uploaded to a remote system which processes data to develop and refine route characterizations and provide characterizations to one or more vehicles.”

          Ferrari et al.  (US Pat. No.: 2020/0005474 A1) teaches “The present disclosure provides systems and methods that measure soil roughness in a field from imagery of the field. In particular, the present subject matter is directed to systems and methods that include or otherwise leverage a machine-learned clod detection model to determine a soil roughness value for a portion of a field based at least in part on imagery of such portion of the field captured by an imaging device. For example, the imaging device can be a camera positioned in a downward-facing direction and physically coupled to a work vehicle or an implement towed by the work vehicle through the field.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BABAR SARWAR/Primary Examiner, Art Unit 3667